Citation Nr: 0210543	
Decision Date: 08/27/02    Archive Date: 09/05/02

DOCKET NO.  99-17 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1. Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral blepharitis.

2. Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
loss of sense of smell as a result of VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel



INTRODUCTION

The veteran had active service from September 1942 to 
December 1945.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1999 rating decision of 
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDINGS OF FACT

1. A November 1947 rating decision denied service connection 
for bilateral blepharitis. 

2. The evidence associated with the claims file subsequent to 
the November 1947 decision is new and so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim.  

3. The veteran's bilateral blepharitis with poor tear film is 
not shown to be etiologically related to active service.  

4. The veteran's loss of sense of smell has not been shown to 
be due to carelessness, negligence, lack of proper skill, 
error in judgment, or other fault on the part of VA. 


CONCLUSIONS OF LAW

1. The November 1947 decision denying service connection for 
bilateral blepharitis is final.  38 U.S.C.A. § 7105(a)(c) 
(West 1991); 38 C.F.R. §§ 20.200, 20.1103 (2001).

2. New and material evidence has been presented to reopen a 
claim of entitlement to service connection for bilateral 
blepharitis.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§  
3.156(a), 20.1103 (2001).  

3. Bilateral blepharitis with poor tear film was not incurred 
in or aggravated by active service.  38 C.F.R. §§ 1110, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. §§ 3.303, 3.304 
(2001); 66 Fed. Reg. 45,620, 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102 and 3.159).  

4. The criteria for entitlement to compensation under 38 
U.S.C.A. § 1151 for a loss of sense of smell as a result of 
VA treatment have not been met. 38 U.S.C.A. §§ 1151, 5103, 
5103A, 5107 (West Supp. 2001); 38 C.F.R. § 3.358 (2001); 66 
Fed. Reg. 45,620, 45630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change by a VA letter dated in March 2001.  As set 
forth below, the RO's actions throughout the course of this 
appeal satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a May 1999 letter and rating decision of the evidence 
needed to substantiate his claims, and he was provided an 
opportunity to submit such evidence.  Moreover, in a June 
1999  statement of the case and a supplemental statements of 
the case issued in August 1999, January 2002, and May 2002, 
the RO notified the veteran of regulations pertinent to 
service connection and other compensation claims, informed 
him of the reasons for which it had denied his claims, and 
provided him additional opportunities to present evidence and 
argument in support of his claims.  The Board finds that the 
foregoing information provided to the veteran specifically 
satisfies the requirements of 38 U.S.C.A. § 5103 of the new 
statute in that the veteran was clearly notified of the 
evidence necessary to substantiate his claims.  Under these 
circumstances, the Board finds that the notification 
requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  Several of the 
veteran's service medical records have been received, as have 
private treatment reports and VA outpatient treatment 
records.  In addition, the veteran was provided with two VA 
examinations.  In this regard, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  The 
veteran does not appear to contend otherwise.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statue.

I. Bilateral blepharitis

The veteran requests that the Board reopen and grant his 
claim of entitlement to service connection bilateral 
blepharitis on the basis that he has submitted new and 
material evidence.  The Board observes that the veteran's 
service connection claim was addressed in a November 1947 
rating decision and that service connection was denied.  That 
decision is final.  See 38 U.S.C.A. § 7105(a)(c) (West 1991); 
38 C.F.R. §  20.1103 (2001).  In September 1998, the veteran 
requested that his service connection claim for bilateral 
blepharitis be reopened.  At that time, he also filed a claim 
for compensation due for loss of sense of smell as a result 
of VA treatment.  In a May 1999 rating decision, the RO 
denied both claims.  The veteran disagreed with that decision 
and initiated a timely appeal.  As there is a prior final 
decision for this claim, the November 1947 decision, the 
Board is required to determine whether new and material 
evidence has been presented before reopening and adjudicating 
the service connection claim for bilateral blepharitis on the 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1980). 

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 (2001).  
When a veteran seeks to reopen a claim, the first inquiry is 
whether the evidence presented or secured since the last 
final disallowance is "new and material."  Under the 
version of 38 C.F.R. § 3.156(a) applicable to this case, new 
and material evidence is defined as evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative or redundant, and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a), as in effect prior to 
August 29, 2001; Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Board notes that there has been a regulatory 
change with respect to the definition of new and material 
evidence, which applies prospectively to all claims filed on 
or after August 29, 2001.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.156(a)).  As 
the veteran filed his claim prior to that date, the earlier 
version of the law, as set forth above, remains applicable in 
this case.

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.

In the present case, subsequent to the November 1947 
decision, the veteran submitted VA outpatient treatment 
reports reflecting that he had a conjunctival lesion removed 
from his right eye.  Two lay statements were also submitted 
in support of the veteran's bilateral blepharitis claim.  
Finally, the veteran was afforded two VA examinations, and 
their reports have been included in the claims file.  This 
evidence bears directly and substantially upon the specific 
matter under consideration, i.e., whether the veteran's 
bilateral blepharitis had its onset during active service.  
It is the Board's opinion that this evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See 38 C.F.R. § 3.156(a).  
Accordingly, the Board finds that the veteran has submitted 
new and material evidence, and his service connection claim 
for bilateral blepharitis is reopened.  The Board notes that 
the RO construed the claim for service connection for 
blepharitis with poor tear film as a new claim and proceeded 
to address the merits of the veteran's claim without 
consideration of the requirements regarding the reopening of 
previously denied claims.  However, although the Board has 
considered the provisions regarding the reopening of claims 
to be applicable to the instant one, and has reopened the 
claim for service connection for bilateral blepharitis, the 
Board also finds that there is no prejudice to the veteran by 
the Board's proceeding to the merits of the claim after 
reopening that claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993)  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  See 
38 U.S.C.A. § 1131 (West Supp. 2001); 38 C.F.R. § 3.303 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  See 38 C.F.R. § 3.303(b) (2001).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2001).  

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. At 54.

Several of the veteran's service medical records are included 
in the claims file.  His July 1942 induction examination 
revealed no complaints, treatment, or diagnosis of any eye 
disorder or injury.  When noting "eye abnormalities," the 
examination report reflected that none were present.  The 
veteran's December 1945 discharge examination also listed no 
complaints, treatment, or diagnosis of any eye disorder or 
injury.  The only eye abnormality noted was hyperopia.  A 
number of morning reports were also included in the veteran's 
claims file indicating that the veteran had been at sick 
call.  However, none reported the specific illness for which 
the veteran was treated. 

In an October 1947 letter, Roy A. Weber, M.D., stated that he 
had examined the veteran several months previous for an 
"acute flare-up of an apparently chronic blepharitis."  Dr. 
Weber asserted that a further examination determined that the 
basis of the blepharitis was allergic.  He maintained that 
the allergy was under control.  

An October 1947 letter from John J. Shea, M.D., is of record.  
Dr. Shea examined the veteran following his complaints of 
burning, itching, and redness of both eyelids.  Dr. Shea 
reported that the veteran's condition initially began during 
active service in August 1943 while stationed in North 
Carolina.  The veteran also apparently reported that the eye 
condition did not continue while he was stationed overseas 
and that upon his return to this country, he had had a 
recurrence that had persisted until he was first seen by Dr. 
Shea.  Upon examination, a skin test was done and reactions 
were insignificant except for a reaction to feathers.  Dr. 
Shea stated that the veteran had since covered his pillows 
with plastic and had no recurrence of complaints.  It was 
also noted that the veteran had no previous allergic history. 

Identical October 1947 statements were received from J.B. and 
C.L.B.  Both men indicated that they knew the veteran and 
served with him during active service.  They asserted that 
while the veteran was at Camp Davis, his eyes became sore, 
inflamed, and watery.  They recalled that he had reported to 
sick call and was told that the allergy was due to "rag 
weed."  Both J.B. and C.L.B. maintained that the veteran's 
eyes "never cleared up" during active service and that his 
eyes continued to appear pinkish and inflamed.  

A VA outpatient treatment report, dated in May 1952, is of 
record.  At that time, the veteran complained of red and 
itchy eyes with occasionally blurred vision.  He was 
diagnosed with vernal conjunctivitis.  No reference was made 
to his active service.  

VA outpatient treatment records, dated in September 1990, are 
included in the claims file.  The veteran asserted that his 
eyes had been irritating him for "many years."  He 
underwent surgery for the removal of a conjunctive lesion on 
his right eye and it was noted that the lesion was suggestive 
of an epidermal inclusion cyst.  After the surgery, a follow-
up report reflected that the veteran's eyelid was in good 
position and had good tear meniscus.  The lesion was observed 
to have been benign.  No reference was made to the veteran's 
active service. 

During an April 1998 evaluation at the Mercer County 
Community Hospital, the veteran's eyes were examined as part 
of a general physical examination.  The pupils were round and 
reactive to light and his extraocular muscles were intact.  
Sclerae was non-icteric and conjunctiva were not injected.  
The veteran's active service was not discussed. 

In a September 1998 statement, the veteran asserted that he 
began having allergic problems affecting his eyes while he 
was stationed at Camp Davis in North Carolina.  He maintained 
that his problems continued while he was stationed overseas.  
The veteran additionally stated that he had been troubled by 
excessive tearing had undergone surgery for the disorder.  

The veteran was afforded a VA examination for eye disorders 
in November 1998.  He complained that his eyes had itched 
constantly since 1941.  He denied seasonal allergies or 
adverse reactions to drugs.  Upon examination, bilateral mild 
blepharitis and meibomian gland dysfunction was found.  The 
veteran was diagnosed with findings consistent with mild, 
chronic blepharitis and poor tear film. The examiner 
attributed this condition most likely to the veteran's 
problem with proper lid hygiene in conjunction with use of 
artificial tears.  While the veteran had complaints of 
chronic ocular irritation that he attributed to allergies, 
the examiner found no clinical findings consistent with 
chronic allergic conjunctivitis.  The examiner made no 
reference to the veteran's active service. 

In a June 1999 letter, the veteran's wife stated that she 
first met the veteran shortly after he returned from service.  
She asserted that he has had trouble with his eyes for "as 
long as I have known him."  

The veteran was afforded a VA examination for eye disorders 
in March 2002.  He complained that his eyes were continually 
itchy and had no discharge.  He reported no accompanying 
pain, periods of incapacitation, or visual symptoms 
(distorted or enlarged images).  Following a clinical 
evaluation of the veteran's eyes, the examiner diagnosed him 
as having mild, chronic blepharitis, less likely than not 
related to the acute allergic blepharitis described by Dr. 
Shea and Dr. Weber in 1947.  The examiner stated that chronic 
blepharitis would not have been alleviated by the use of 
plastic covers on feather pillows, nor would it have been 
improved while the veteran was stationed in Europe.  The 
examiner asserted that those descriptions were characteristic 
of allergic blepharitis.  The veteran's current symptoms, as 
well as the appearance of his eyelids, were consistent with 
chronic blepharitis.   

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
of entitlement to service connection for bilateral 
blepharitis.  The record contains no medical evidence that 
the veteran had an eye disorder during active service, 
although the Board does acknowledge that there are two lay 
statements from individuals who reportedly observed that the 
veteran had trouble with his eyes in service.  The Board also 
acknowledges that the veteran was seen for allergic 
blepharitis within a few years of service and that he 
recounted a history of having had the same condition in 
service.  However, no physician has linked the veteran's 
current chronic blepharitis with poor tear film to active 
service.  Absent medical evidence of a nexus between the 
veteran's current disorder and active service, service 
connection is not warranted.  

In October 1947, Dr. Weber asserted that the veteran suffered 
from an "allergic" form of blepharitis that had been 
controlled.  He did not relate the veteran's eye disorder to 
active service.  Also in October 1947, while Dr. Shea 
reported that the eye disorder had its onset during active 
service, it appears that this was based on the veteran's 
reported history.  He made no independent statement in 
support of the veteran's contention.  To the extent that his 
letter implicitly relates the veteran's allergic blepharitis 
to the use of feather pillows including those used by the 
veteran in service, the Board notes that Dr. Shea also 
reported that since the veteran had covered his pillows in 
plastic, he had had no recurrence of complaints.  The next 
medical evidence of record that the veteran received 
treatment for an eye disorder was in 1990, 45 years after 
service.  While he underwent surgery for a conjunctive lesion 
at that time, his active service was not discussed.  At his 
VA examinations in November 1998 and March 2002, neither 
examiner related the veteran's bilateral blepharitis to 
active service.  The November 1998 examiner attributed the 
veteran's eye disorder to poor eyelid hygiene, and the March 
2002 examiner stated that the eye disorder was "less likely 
than not" related to the acute allergic blepharitis 
diagnosed in 1947.  Thus, the veteran's current chronic 
blepharitis with poor tear film has not been related to his 
active service by a medical professional.  

As no medical professional has linked the veteran's bilateral 
blepharitis to active service, the Board finds that there is 
no basis on which to grant service connection.  As to the 
statements made by the veteran and his fellow servicemen, 
J.B. and C.L.B., indicating that the veteran exhibited 
symptomatology of an eye disorder during service, those 
statements, without any accompanying medical opinion, are 
insufficient to establish service connection, as lay persons 
are not competent to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (laypersons, while 
competent to provide an eyewitness account, are not capable 
of offering evidence that requires medical knowledge, such as 
a diagnosis).  Moreover, in light of the most recent medical 
opinion, such statements are of limited probative value in 
this case.

The Board finds that the preponderance of the evidence is 
against the veteran's service connection claim for bilateral 
blepharitis, and his appeal is denied.  In denying his claim, 
the Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991).  

I. Loss of sense of smell

The law provides that compensation shall be awarded for a 
qualifying additional disability or a qualifying death of a 
veteran in the same manner as if such additional disability 
or death were service-connected.  For purposes of this 
section, a disability is a qualifying additional disability 
if the disability or death was not the result of the 
veteran's willful misconduct and--

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished 
the veteran under any law administered by the Secretary, 
either by a Department employee or in a Department 
facility as defined in section 1701(3)(A) of this title, 
and the proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the 
part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

38 U.S.C.A. 1151 (West Supp. 2001).

Prior to October 1, 1997, the United States Supreme Court 
(Supreme Court) had held that the statutory language of 38 
U.S.C.A. § 1151 simply required a causal connection between 
VA hospitalization and additional disability, and that there 
need be no identification of "fault" on the part of VA.  
Gardner v. Derwinski, 1 Vet. App. 584 (1991), aff'd, Gardner 
v. Brown, 5 F.3rd 1456 (Fed. Cir. 1993), aff'd, Brown v. 
Gardner, 513 U.S. 115, 115 S. Ct. 552 (1994).  Effective 
October 1, 1997, 38 U.S.C.A. § 1151 was amended by Congress.  
See Pub. L. No. 104-204, § 422(a), 110 Stat. 2926 (1996); see 
also VAOPGCPREC 40-97 (Dec. 31, 1997), 63 Fed. Reg. 31263 
(1998).  The purpose of the amendment is, in effect, to 
overrule the decision in Gardner, which held that no showing 
of negligence is necessary for recovery under section 1151.  
In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended to 
conform to the amended statue.  The new sections, 38 C.F.R. 
§§ 3.361, 3.363 (2001), were effective from October 1, 1997.  
63 Fed. Reg. 45006-7 (1998) (codified at 38 C.F.R. §§ 3.361, 
3.363 (2000)).  The veteran filed his claim for benefits 
under the provisions of 38 U.S.C.A. § 1151 in September 1998; 
therefore the recently revised provisions are applicable to 
the case on appeal.  

VA outpatient treatment records, dated in September 1990, 
indicated that the veteran underwent a surgical procedure to 
remove a conjunctival lesion from his right eye at the VA 
medical center (VAMC) in Dayton, Ohio.  A signed consent form 
of the nature of the procedure, with its attendant risks and 
expected results was signed by the veteran.  A September 5, 
1990, operation report stated that a upper half of the 
veteran's right side of the face was prepared for surgery, 
and incisions were made adjacent to the lesion on the right 
eye.  No notation is made regarding the veteran's nose.  It 
was noted that after the surgery he was taken to the recovery 
room "in good condition."  The veteran's sense of smell and 
taste are not referenced in the postoperative treatment 
reports.  A follow-up examination on September 25, 1990, 
stated that the veteran was "doing well."  No complaints of 
loss of sense of smell were noted.  

In a September 1998 statement, the veteran reported that he 
underwent surgery for excessive tearing of the eyes in 1990.  
He asserted that during the procedure, a nerve was cut in his 
nose causing his sense of smell to be "greatly affected."  

The veteran was afforded a VA examination in November 1998.  
He made no complaints relating to sinus problems at the time 
of the examination, but stated that he had sinus congestion 
or an infection about a month and a half previous.  He 
asserted that, since that time, he had experienced 
intermittent episodes of a loss of his sense of smell.  The 
veteran reported that the loss was transient and self-
resolving.  On the day of the examination, he maintained that 
he was "without that problem."  Following a clinical 
evaluation, the veteran's nose, sinus, larynx, and pharynx 
were found to be normal.  

In a November 2000 statement, the veteran asserted that he 
had been unable to smell anything except very strong odors 
since his September 1990 surgery.

The veteran was provided with a VA examination in March 2002.  
The claims file was reviewed in conjunction with the 
examination.  The veteran complained that after his September 
1990 surgery, he developed a loss of sense of smell.  He 
asserted that the loss had continued at the same degree since 
that time.  While he did not report a progression of the 
problem, he stated that it had been persistent.  The veteran 
described that he could only smell very strong odors.  Upon 
examination, the veteran's sense of smell and taste was 
tested.  He was unable to smell cinnamon, coffee, or lemon 
oil.  However, he reported a faint hint of an odor when 
vinegar was placed to his nose.  He was able to taste both 
sugar and salt.  The examiner observed that his deficit 
appeared to be significant for the olfactory nerve, with his 
inability to smell the fragrances used.  She diagnosed the 
veteran with a partial loss of sense of smell stating that it 
was "less likely than not" that the partial loss of smell 
was secondary to his September 1990 surgery.  She explained 
that local anesthesia to the region in question would not 
have damaged the olfactory nerve given the anatomical 
position.  

The Board has considered all of the evidence of record and 
concludes that the preponderance of the evidence is against 
the veteran's claim for compensation as the veteran's loss of 
sense of smell was not due to negligence or fault by VA.  
Therefore, the claim of entitlement to compensation under 38 
U.S.C.A. § 1151 (West Supp. 2001) for this disability must be 
denied.  

The September 1990 VA surgical records reflect no complaints, 
treatment, or diagnosis of any loss of sense of smell.  The 
surgical report indicated no abnormalities with the veteran's 
eye surgery, and the postoperative treatment reports 
reflected that he was recovering well.  No complaints of loss 
of sense of smell were made by the veteran at that time.  The 
veteran first reported his loss of sense of smell in 
September 1998, eight years after the surgery he claimed 
rendered him unable to smell.  However, at his November 1998 
VA examination, the veteran stated that he lost his sense of 
smell one month previous due to a sinus infection.  He also 
stated that he had was experiencing no difficulties with 
smelling at the time of the examination.  A clinical 
evaluation revealed no abnormalities, and the VA examiner 
diagnosed the veteran's nose, sinus, larynx, and pharynx to 
be normal.  Conversely, at the March 2002 VA examination, the 
veteran asserted that he lost his sense of smell following 
his September 1990 surgical procedure.  The examiner 
diagnosed the veteran with a partial loss of sense of smell, 
noting a significant deficit in his olfactory nerve.  
However, she did not relate his loss to his September 1990 
surgery.  Instead, she stated that it was "less likely than 
not" that the partial loss was due to the surgery and 
explained that the anesthesia used in the procedure would not 
have damages the olfactory nerve given the anatomical 
position.  Neither the November 1998 nor the March 2002 VA 
examiner's linked the veteran's loss of sense of smell to 
negligence or fault by VA.  

Accordingly, the Board concludes that the appeal must be 
denied as the preponderance of the evidence is against the 
veteran's claim that his loss of sense of smell was 
proximately due to or the result of VA surgical treatment. 


ORDER

New and material evidence has been submitted to reopen a 
claim for service connection for bilateral blepharitis; 
service connection for bilateral blepharitis with poor tear 
film is denied.  

Compensation under 38 U.S.C.A. § 1151 for loss of sense of 
smell is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

